UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-53705 COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§323.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No The number of shares outstanding of each of the issuer's classes of common stock, as of November 09, 2011, was 137,601,688 shares of Common Stock, $0.0001 par value. Table of Contents COPSYNC, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management’s Discussion And Analysis Of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 17 ITEM 4. Controls and Procedures 17 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities 18 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. (Removed and Reserved) 18 ITEM 5. Other Information 18 ITEM 6. Exhibits 19 SIGNATURES 20 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements COPSYNC, INC. Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net Deposits - Debt issuance costs, net - Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents COPSYNC, INC. Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT September 30, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued settlement costs - Preferred stock dividends payable Deferred revenues on hardware, installation, and licensing contracts, current portion, net of deferred costs Convertible notes payable, current portion, net of note discount of $-0- and $-0-, respectively - Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues on hardware, installation, and licensing contracts Convertible notes payable,net of note discount of $-0- and $14,589, respectively Notes payable Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 400,000 shares authorized; 375,000 shares issued and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 137,601,688 and 130,106,113 shares issued and outstanding, respectively Common stock to be issued, 1,515,909 and 2,175,000 shares, respectively Common stock warrants to be issued, 1,500,000 and zero stock warrants, respectively Deferred stock compensation ) ) Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents COPSYNC, INC. Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES Hardware, installation and other revenues $ License fee revenues Total Revenues COST OF REVENUES Hardware and other costs Amortization of capitalized licensing costs Total Cost of Revenues GROSS PROFIT (LOSS) OPERATING EXPENSES Depreciation and amortization Professional fees Salaries and wages Rent Other general and administrative Total Operating Expenses LOSS BEFORE OTHER INCOME (EXPENSE) OTHER INCOME (EXPENSE) Interest income 25 Cost of Series B warrants extension - - ) - Induced conversion expense - - - ) Gain on lawsuit settlement Gain on asset disposals ) ) Interest expense ) Total Other Income (Expense) ) NET INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAXES - NET INCOME (LOSS) $ ) $ ) $ ) $ ) Series B preferred stock dividend ) Beneficial conversion feature on Series B preferred - - - ) NET INCOME (LOSS) APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) INCOME (LOSS) PER COMMON SHARE - BASIC $ ) $ ) $ ) $ ) INCOME (LOSS) PER COMMON SHARE - FULLY DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - FULLY DILUTED The accompanying notes are an integral part of these financial statements. 5 Table of Contents COPSYNC, INC. Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of note discount Induced conversion expense - Additional expense for granting of warrants and options Common stock issued for services rendered Deferred stock compensation - Capital contributed through services rendered Gain on asset disposals ) - Gain on lawsuit settlement ) ) Change in operating assets and liabilities: Accounts receivable ) ) Debt issuance costs Lease security deposit ) - Prepaid expenses ) Deferred revenues ) Accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Software development costs - ) Proceeds from asset disposals - Purchases of property and equipment ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable ) ) Proceeds received on convertible notes Proceeds from common stock to be issued - Proceeds from issuance of common stock for cash Proceeds from issuance of series B preferred shares for cash - Net Cash Provided by Financing Activities NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these financial statements. 6 Table of Contents COPSYNC, INC. Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for taxes $ $
